DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moravick et al. US PGPUB 2020/0031247.
Regarding claim 1, Moravick discloses an apparatus [figs. 1A-1B] comprising: 
a mount component that is mountable to a structural component of a personal mobility vehicle [figs. 2 & 5, collar 9; par. 84, “The charging adapter 105 may further include a collar 9 configured to enclose the headtube 120 of the LEV 115”];
a dock interface component that is adapted to securely interface with a dock via a gravity- based interaction between the dock interface component and the dock [figs. 2 & 5; charging adapter plate 10 on which charging adapter 105 is located, 10/105 interfaces with charging interface 125; pars. 78 & 84; the interaction is gravity based since the headtube 130 of the charging station is inclined, thus the charging interface 135 is assisted in maintaining the connection to charging adapter 105 via gravity (see annotated fig. 1B below), furthermore the charging adapter 105 is held in place by spring roller grippers 135; figs. 7A-7B, par. 86 & 93]; and
an electrical component of the dock interface component configured to receive power from a charging component on the dock that is connected to a power source [pars. 78, 84 & 91; figs. 2 & 5; the charging adapter 105 with electrical contacts 22 for connecting to the charging interface 135], wherein the electrical component receives the power based on the gravity-based interaction securely interfacing the dock interface component with the dock [figs. 1B, 2 & 5; pars. 78, 84 & 91; the charging interface 135 is assisted in maintaining the connection to charging adapter 105 via gravity (see annotated fig. 1B below)].
    PNG
    media_image1.png
    584
    828
    media_image1.png
    Greyscale

Regarding claim 2, Moravick discloses wherein the mount component is mountable to any of at least one type of bicycle and at least one type of scooter [figs. 2 & 5, collar 9 on scooter; par. 84, “The charging adapter 105 may further include a collar 9 configured to enclose the headtube 120 of the LEV 115”].
Regarding claim 4, Moravick discloses wherein: the structural component of the personal mobility vehicle comprises a handlebar stem of a scooter [figs. 2 & 5, headtube 120 of scooter]; and 
the mount component is mounted to the handlebar stem of the scooter such that, when the scooter is upright, the dock interface component is at a height compatible with a collar interface component of the dock [figs. 2 & 5; the dock interface component 10 is at a compatible height with a collar interface component 25 of the dock].
Regarding claim 5, Moravick discloses wherein the mount component comprises the dock interface component [figs. 2 & 5; collar 9 with charging adapter plate 10 on which charging adapter 105 is located, 10/105 interfaces with charging interface 135; pars. 78 & 84].
Regarding claim 8, Moravick discloses wherein the dock interface component remains in the same static arrangement when securely interfaced with the dock and when not interfaced with the dock [figs. 1-8; dock interface component 10 remains static regardless of whether it is connected to the dock].
Regarding claim 9, Moravick discloses a vehicle communication module that is located within the electrical component and that communicates with a dock communication module within the dock when the dock interface component is securely interfaced with the dock [pars. 74, 80, 86 & 125-129; contact pins 20 and/or ID chip in the adapter 10 are used by the LEV to communicate to the charging device information regarding the charge level, battery temperature, type of LEV].
Regarding claim 11, Moravick discloses wherein the vehicle communication module sends information about a status of the personal mobility vehicle to the dock [pars. 74, 80, 86 & 125-129; contact pins 20 and/or ID chip in the adapter 10 are used by the LEV to communicate to the charging device information regarding the charge level, battery temperature, type of LEV].
Regarding claim 12, Moravick discloses a system comprising: 
a dock [fig. 1, charging station 110] that comprises: 
a vehicle interface component [fig. 1, charging interface 125 with contact pins 20; par. 86]; and 
a power providing component [par. 73, 84 & 86; the power comes from the electric grid and chargings the LEV via the contact pins 20]; and 
a personal mobility vehicle collar [figs. 2 & 5] that comprises: 
a mount component that is mountable to a structural component of a personal mobility vehicle [figs. 2 & 5, collar 9; par. 84, “The charging adapter 105 may further include a collar 9 configured to enclose the headtube 120 of the LEV 115”]; 
a dock interface component that is adapted to securely interface with the dock via a gravity-based interaction between the dock interface component and the vehicle interface component of the dock [figs. 2 & 5; charging adapter plate 10 on which charging adapter 105 is located, 10/105 interfaces with charging interface 125; pars. 78 & 84; the interaction is gravity based since the headtube 130 of the charging station is inclined, thus the charging interface 135 is assisted in maintaining the connection to charging adapter 105 via gravity (see annotated fig. 1B below), furthermore the charging adapter 105 is held in place by spring roller grippers 135; figs. 7A-7B, par. 86 & 93]; and 
an electrical component of the dock interface component configured to receive power from the power providing component of the dock [pars. 78, 84 & 91; figs. 2 & 5; the charging adapter 105 with electrical contacts 22 for connecting to the charging interface 135], wherein the electrical component receives the power based on the gravity-based interaction securely interfacing the dock interface component with the dock [figs. 1B, 2 & 5; pars. 78, 84 & 91; the charging interface 135 is assisted in maintaining the connection to charging adapter 105 via gravity (see annotated fig. 1B below)].
Regarding claim 13, Moravick discloses wherein the vehicle interface component of the dock comprises a ramp that guides the electrical component into secure contact with the power providing component [fig. 1A-1B, 5 & 13A-13B; the dock 125 is tilted upwards diagonally to the power contacts, thus comprises a ramp, and guides the contacts into connection; pars. 78, 84 & 91].
Regarding claim 14, Moravick discloses wherein the ramp comprises an upward slope towards the power providing component [fig. 1A-1B, 5 & 13A-13B; the dock 125 is tilted upwards diagonally to the power contacts].
Regarding claim 15, Moravick discloses wherein the power providing component of the dock comprises at least one pin that interfaces with the electrical component of the collar when the dock interface component is securely interfaced with the dock [pars. 80 & 86; pins 20; figs. 1A-1B & 5].
Regarding claim 16, Moravick discloses wherein the vehicle interface component of the dock remains in the same static arrangement when securely interfaced with the dock interface component of the personal mobility vehicle as when not interfaced with the dock interface component of the personal mobility vehicle [figs. 1-8; charging interface 125 and dock interface component 10 remains static regardless of whether it is connected to the dock].
Regarding claim 17, Moravick discloses wherein the dock comprises at least one guide component that guides the dock interface component of the personal mobility vehicle into the vehicle interface component of the dock at an angle that enables the dock interface component to securely interface with the vehicle interface component  [fig. 1A-1B, 5 & 13A-13B; the dock 125 is tilted upwards diagonally to the power contacts, thus comprises a ramp (guide component), and guides the contacts into connection; pars. 78, 84 & 91].
Regarding claim 18, Moravick discloses a computer-implemented method comprising: 
identifying a collar [pars. 12, 74, 80, 86 & 125-129; contact pins 20 and/or ID chip in the adapter 10 are used to identify the LEV and its collar 9] affixed to a personal mobility vehicle [figs. 2 & 5, collar 9; par. 84, “The charging adapter 105 may further include a collar 9 configured to enclose the headtube 120 of the LEV 115”] that comprises an electrical component [pars. 78, 84 & 91; figs. 2 & 5; the charging adapter 105 with electrical contacts 22 for connecting to the charging interface 135] and a dock interface component that is adapted to securely interface with a dock via a gravity-based interaction between the dock interface component and the dock [figs. 2 & 5; charging adapter plate 10 on which charging adapter 105 is located, 10/105 interfaces with charging interface 125; pars. 78 & 84; the interaction is gravity based since the headtube 130 of the charging station is inclined, thus the charging interface 135 is assisted in maintaining the connection to charging adapter 105 via gravity (see annotated fig. 1B below), furthermore the charging adapter 105 is held in place by spring roller grippers 135; figs. 7A-7B, par. 86 & 93]; 
detecting that the personal mobility vehicle is securely interfaced with the dock via the gravity-based interaction between the dock interface component and the dock [pars. 12, 74, 80, 86, 119 & 125-129; reading parameters and determining the charging profile of the LEV, thus detecting that it is connected via the gravity based interaction] receiving, by the personal mobility vehicle, power provided from a power providing component of the dock to the electrical component of the personal mobility vehicle based at least in part on detecting that the personal mobility vehicle is securely interfaced with the dock via the gravity-based interaction [pars. 78, 84 & 91; figs. 2 & 5; the charging adapter 105 with electrical contacts 22 for connecting to the charging interface 135; pars. 12, 74, 80, 86, 119 & 125-129; a charging profile can be determined from the LEV and used for charging, and thus charging takes place based on detecting the LEV].
Regarding claim 19, Moravick discloses sending, from the personal mobility vehicle to the dock, a message comprising an identifier of the personal mobility vehicle [pars. 12, 74, 88 & 125; receiving an identifier stored on an ID chip of the LEV].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moravick et al. US PGPUB 2020/0031247 in view of Khairallah et al. US Patent 8,061,499.
Regarding claim 3, Moravick discloses wherein the gravity-based interaction comprises a secure temporary physical connection caused by gravity pulling a portion of the dock interface component onto a protrusion of the dock such that the notch interlocks with the protrusion [pars. 78 & 84; (see annotated fig. 1B above), furthermore the charging adapter 105 is held in place by spring roller grippers 135, which protrude from the dock; figs. 7A-7B, par. 86 & 93].
Moravick does not explicitly disclose gravity pulling a notch of the dock interface component onto a protrusion of the dock.
However, Khairrallah discloses a docking system for a bicycle [figs. 1-2 & 4] comprising wherein gravity pulling a notch of the dock interface component onto a protrusion of the dock [figs. 5A-5C & 6; a notch 510 is pulled onto protrusions 516 and 518 of 102 via gravity; col. 11, line 50-col. 12, line 8].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Moravick to further include gravity pulling a notch of the dock interface component onto a protrusion of the dock for the purpose of securing the vehicle to a fixed structure, as taught by Khairrallah (col. 1, lines 13-24).
Regarding claim 6, Moravick does not explicitly disclose wherein the dock interface component is shaped to define a notch into which a protrusion of the dock is inserted when the dock interface component is securely interfaced with the dock.
However, Khairrallah discloses a docking system for a bicycle [figs. 1-2 & 4] wherein the dock interface component is shaped to define a notch into which a protrusion of the dock is inserted when the dock interface component is securely interfaced with the dock [figs. 5A-5C & 6; a notch 510 is shaped to receive a locking member 1000 (protrusion) when the bike is securely docked; col. 13, lines 15-45].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Moravick to further include wherein the dock interface component is shaped to define a notch into which a protrusion of the dock is inserted when the dock interface component is securely interfaced with the dock for the purpose of securing the vehicle to a fixed structure, as taught by Khairrallah (col. 1, lines 13-24).
Regarding claim 7, Moravick discloses a dock interface component fits a ramp of the dock such that  the dock interface component first slides up the ramp and then rests on the dock via the gravity-based interaction [fig. 1A-1B, 5 & 13A-13B; the dock 125 is tilted upwards diagonally to the power contacts, thus comprises a ramp, and guides the contacts into connection; pars. 78, 84 & 91].
Moravick does not explicitly disclose a notch and a protrusion.
However, Khairrallah as applied in claim 6 discloses a notch and a protrusion [figs. 5A-5C & 6; a notch 510 is shaped to receive a locking member 1000 (protrusion) when the bike is securely docked; col. 13, lines 15-45].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moravick et al. US PGPUB 2020/0031247 in view of Kim et al. US PGPUB 2018/0001776.
Regarding claim 10, Moravick does not explicitly disclose wherein the electrical component both receives the power from the power source associated with the dock and communicates with the dock communication module within the dock via a same port.
However, Kim discloses a scooter charging system wherein the electrical component both receives the power from the power source associated with the dock and communicates with the dock communication module within the dock via a same port [pars. 4, 6, 14, 82, 90, 95, 124 & 157; a scooter (par. 95) can be charged and receive data and power over the same connection (power line communication)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Moravick to further include wherein the electrical component both receives the power from the power source associated with the dock and communicates with the dock communication module within the dock via a same port for the purpose of reducing the need for extra wires, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moravick et al. US PGPUB 2020/0031247 in view of Baarman et al. US PGPUB 2011/0181240.
Regarding claim 20, Moravick discloses wherein the power providing component of the dock provides the power based at least in part on: 
receiving, by the dock, the message comprising the identifier of the personal mobility vehicle [pars. 12, 74, 88 & 125; receiving an identifier stored on an ID chip of the LEV].
Moravick does not explicitly disclose determining, by the dock, based at least in part on the identifier, that the personal mobility vehicle is approved to receive power from the dock.
However, Baarman discloses a scooter charging system [fig. 2; par. 86] which determines, by the dock, based at least in part on the identifier, that the personal mobility vehicle is approved to receive power from the dock [pars. 87 & 108].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Moravick to further include determining, by the dock, based at least in part on the identifier, that the personal mobility vehicle is approved to receive power from the dock for the purpose of ensuring that a vehicle is approved for charging, as taught by Baarman (pars. 86 & 108). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859